
	

113 HR 4402 RH: Guam Military Training and Readiness Act of 2014
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 487
		113th CONGRESS
		2d Session
		H. R. 4402
		[Report No. 113–649, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Ms. Bordallo introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 8, 2014
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 8, 2014The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on April 4, 2014
			
		
		A BILL
		To authorize the Secretary of the Navy to establish a surface danger zone over the Guam National
			 Wildlife Refuge or any portion thereof to support the operation of a
			 live-fire training range complex.
	
	
		1.Short titleThis Act may be cited as the Guam Military Training and Readiness Act of 2014.
		2.Establishment of surface danger zone, Ritidian Unit, Guam National Wildlife Refuge
			(a)Agreement to establishIn order to accommodate the operation of a live-fire training range complex on Andersen Air Force
			 Base-Northwest Field and the management of the adjacent Ritidian Unit of
			 the Guam National Wildlife Refuge, the Secretary of the Navy and the
			 Secretary of the Interior, notwithstanding the National Wildlife Refuge
			 System Administration Act of 1966 (16 U.S.C. 668dd et seq.), may enter
			 into an agreement providing for the establishment and operation of a
			 surface danger zone which overlays the Ritidian Unit or such portion
			 thereof as the Secretaries consider necessary.
			(b)Elements of agreementThe agreement to establish a surface danger zone over all or a portion of the Ritidian Unit of the
			 Guam National Wildlife Refuge shall include—
				(1)measures to maintain the purposes of the Refuge; and
				(2)as appropriate, measures, funded by the Secretary of the Navy from funds appropriated after the
			 date of enactment of this Act and otherwise available to the Secretary,
			 for the following purposes:
					(A)Relocation and reconstruction of structures and facilities of the Refuge in existence as of the
			 date of the enactment of this Act.
					(B)Mitigation of impacts to wildlife species present on the Refuge or to be reintroduced in the future
			 in accordance with applicable laws.
					(C)Use of Department of Defense personnel to undertake conservation activities within the Ritidian
			 Unit normally performed by Department of the Interior personnel, including
			 habitat maintenance, maintaining the boundary fence, and conducting the
			 brown tree snake eradication program.
					(D)Openings and closures of the surface danger zone to the public as may be necessary.
					
	
		December 8, 2014
		Reported from the Committee on Natural Resources with an amendmentDecember 8, 2014The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
